DETAILED ACTION
Applicants' arguments, filed April 11, 2022, in the pre-appeal brief conference request have been fully considered. Based on the Pre-Appeal Conference held to consider that request, new grounds of rejection are presented herein. 
Note, the “grounds” of the rejection which follow are “new” insofar as the reasoning of the previous rejections has been changed sufficiently that a Final Rejection would be inappropriate. The change in reasoning was the result of the findings of the Pre-Appeal conference, where the panel found the art cited to be relevant, but that the reasoning of the rejection needed to be modified and/or clarified to fully respond to Applicant’s arguments.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Status
Claims 17-21, 23, 30, and 32 are under current examination. Claims 24-26, 28-29 and 31 are remain withdrawn from further consideration.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to as depending on a withdrawn claim (i.e. claim 24). 

Claim Amendment / Claim Interpretation

Applicants have amended the claims to require that the first of the embedded phases is different from the second of the embedded phases in the recited three-phase preparation form (see e.g. claim 32). The instant specification provides no definition as to the meaning of “different”, so the recitation of “the first phase is different from and spatially separated from the second of the phase” is interpreted to mean the phases are not identical (so having a different size would suffice to meet the limitation, for example). The term “solid” is not limited and is therefore interpreted under the broadest reasonable interpretation to include semi-solids such as hydrated gelatin. 
Furthermore, as discussed in MPEP 2113, a claimed term ending in “-ed” is generally construed as a structural limitation unless otherwise indicated in the record. Here, the record indicates that mixing of the recited ingredients is sufficient to “embed” the claimed elements (see instant examples). Accordingly, when applying prior art, the term “embedded” will be interpreted to be met where the recited ingredients are mixed together. 



Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-21, 23, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. 
Claim 17 recites “the second of the phase”. There is insufficient antecedent basis the limitation in the claim, and it is unclear what the “second of the phase” refers to. If the reference is intended to be to the second embedded phase, Examiner suggests amending to “wherein the first of the embedded phases is different from and spatially separated from the second of the embedded phases”.
Claim 32 recites “essentially consists of”. This phrase is unclear with regard to what is included and not included. For the purposes of applying prior art, the recitation will be treated synonymously with “consisting essentially of”, which is treated as “comprising” absent a clear indication in the specification or claims of what the basic and novel characteristics actually are. MPEP 2111.03.

Indefiniteness Remarks 
	Applicants state they will resolve the identified issues once the appeal is resolved. Since the indefinite issues have not yet been resolved, the indefiniteness rejections are maintained. 


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-21, 23, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski (EP 0 807 431 – provided as cite BE in IDS dated 9/21/2018). 
	Kowalski teaches a carotenoid powder composition comprising a carotenoid suspension in a protective colloid (Abstract). In one embodiment, the protective colloid is gelatin, the carotenoid is beta-carotene and the antioxidants are ascorbyl palmitate and α-tocopherol (Example 1). Gelatin is added to a stainless-steel pot of water to hydrate the gelatin (Example 1 at [0039]). 50g of ascorbyl palmitate (antioxidant) are added to the gelatin solution and mixed to ensure uniform distribution (Example 1 at [0040]). While mixing, 50g α-tocopherol and 575g β-carotene crystals were slowly added to the mixture. 
Examiner submits that mixing α-tocopherol and β-carotene crystals into gelatin forms a preparation form comprising a gelatin continuous phase having dispersed phases of β-carotene crystals and α-tocapherol, as instantly claimed. 

Claims 17-21, 23, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukamachi (U.S.P. 4,929,774).  
Fukamachi teaches forming a dispersion of vitamin A acetate and vitamin D3 dispersed in gelatin, sugar and dextrin (Example 1).  The dispersion is dried into a powder (Example 1). The dispersed particles are considered “different” from one another based on at least size and position. 

Anticipation Remarks 
	Applicants argue that the phases of Kowalski are not spatially separate as instantly claimed. In Kowalski, the antioxidant and drug compound are either dissolved together in the same solvent or are melted together leading to a system shown in figure 1B, which is different from instant figure 1A which requires spatial separation between the distinct multiparticulates. The disclosure of Kowalski fails to teach at least three phase preparation because the components of Kowalski are not structured in the same way as recited in the instant claims. Applicants submit the rejection should be withdrawn. 
	Examiner disagrees. The instant claims recite a “preparation form” which is interpreted to include the β-carotene feed suspension of Kowalski. Examiner notes that the particulates of β-carotene crystals are separate and distinct from the particulates of α-tocopherol. Further, the recited “solid” is interpreted to include a hydrated gelatin phase. 
The instant claims are drawn to a preparation form and take the form of a product-by-process based on the use of “embedded”. MPEP 2113. As discussed above, Examiner has cited a product that is made by a process that meets the instant claims. Specifically, Example 1 teaches the step of embedding ascorbyl palmitate and separately embedding β-carotene into a continuous phase (each by mixing to form an emulsion, synonymous to the instant inventive examples). Then, forming a solid. As such, the preparation form is three phases at the time of embedding the ascorbyl palmitate phase and the β-carotene phase into the continuous phase. Under the broadest reasonable interpretation of MPEP 2111, the instant claims are interpreted as being met by the teachings of Kowalski. For these reasons, Applicants argument is unpersuasive and the anticipation rejection is maintained. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19, 23, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Luddecke (U.S. 5,895,659).
Luddecke teaches providing finely dispersed carotenoid or retinoid suspensions to dispense with a protective colloid (col. 2, lines 11-14). The suspension may also contain and antioxidant selected from α-tocopherol, t-butylhydroxytoluene, t-butylhydroxyanisole or ethoxyquin (col. 5, lines 28-39). The antioxidant may be added to the finished suspension (col.5, line 31). Luddecke teaches that a protective colloid may be included in the composition (col.2, lines 11-14), (col.4, lines 26-37).
Based on the teachings of Luddecke, it would have been prima facie obvious for a person having ordinary skill in the art to add the antioxidant to the finished aqueous suspension comprising a colloid thereby providing solid particles comprising carotenoid and oil particles of antioxidant, which are separate from one another to arrive at the instant claims. See MPEP 2143(I)(A). 

Claims 17-21, 23, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Luddecke (U.S. 5,895,659) in view of Davis (Protective Colloid Action of Gelatin, 1957). 
Luddecke teaches it is an object of the present invention to provide finely dispersed carotenoid and retinoid suspensions in which it is possible to dispense with a protective colloid (col. 2, lines 11-14). The suspension may also contain and antioxidant selected from α-tocopherol, t-butylhydroxytoluene, t-butylhydroxyanisole or ethoxyquin (col. 5, lines 28-39). Luddecke teaches that a protective colloid may be included in the composition (col.2, lines 11-14), (col.4, lines 26-37).
Davis teaches that gelatin is a protective colloid. 
It would have been prima facie obvious for a person having ordinary skill in the art to choose from among the components taught by Luddecke to arrive at the instant claims. See MPEP 2143(I)(A). One having ordinary skill in the art of making pharmaceutical dosage forms is that of the MD or Ph.D. and would find it prima facie obvious to choose gelatin as the protective colloid based on the teaching of Davis. 

Claims 17-21, 23, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamachi (U.S.P. 4,929,774 – provided on IDS dated 6/30/2022).  
Fukamachi teaches forming a dispersion of Vitamin A acetate and vitamin D3 being dispersed in gelatin, sugar and dextrin (Example 1).  The dispersion is dried into a powder (Example 1). The particles dispersed are considered “different” from one another based on at least size and position. 
It would have been prima facie obvious to a person having ordinary skill in the art to select an antioxidant from the composition of claim 2, a carotenoid from claim 1 and prepare the composition as recited in the claims, noting that the addition of heat is not recited. 
Obviousness Remarks 
Applicants argue that Luddecke does not provide rationale as to why to select gelatin as the protective colloid. Applicants state that mere disclosure of the compound is inadequate for its selection. Applicants state that Examiner must identify a teaching or suggestion that would motivate a skilled artisan to select gelatin or withdrawn the rejection.
Examiner notes that gelatin is a suitable component to meet claims 20 and 21, the other claims do not require gelatin as the coherent phase does not require gelatin or even a protective colloid, generally. Nonetheless, Luddecke teaches that a protective colloid may be included in the composition (col.2, lines 11-14), (col.4, lines 26-37). One of ordinary skill in the art would understand that protective colloids include gelatin based, at least, on the teachings of Davis. 

Applicants argue that the phases of Luddecke are not spatially separate as instantly claimed, so the rejection should be withdrawn. 
Examiner disagrees. The pending obviousness rejections contain both solid particulates comprising carotenoids and antioxidants as well as oil particles comprising antioxidants. As such, Applicants argument is unpersuasive. 

Applicants argue that the claimed composition exhibits increased shelf life compared to a joint addition of the premix, active and antioxidant and compared to the first active compound and then subsequently the antioxidant and aqueous phase. 
Applicants appear to be arguing for secondary considerations, but it does not appear that Applicants have met their burden under MPEP 716. The instant specification may evidence some beneficial properties, but the comparative data is not clear regarding unexpectedness based on the prior art. Even if Applicants data were to be clarified and established an unexpected result, the data is not commensurate in scope with the instant claims as required by MPEP 716.02(d).  For these reasons, the obviousness rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 17-21, 23, 30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 4,929,774.  Although the claims at issue are not identical, they are not patentably distinct from each other. The patented claims recite a stable mixture containing Vitamin A (claim 5) and an antioxidant (claim 2) formulated as a dispersion (claim 15) and dried or granulated (claim 16).  A person having ordinary skill in the art would have found it prima facie obvious to select from recited components for inclusion in the composition. MPEP 2143(I)(A). 

Double Patenting Remarks 
Applicants submit that for the same reasons discussed above regarding obviousness, namely that the claims render obvious figure 1B rather than figure 1A of the present Application, the double patenting rejection should be withdrawn. 
Examiner disagrees. There is no heating step or other rationale recited for combining the vitamin A and antioxidant into a single phase. Thus, the antioxidant and vitamin A would be separate from one another in the dispersion and final dried solid substance.  

Conclusion
No claims are currently allowed.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612         

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612